Citation Nr: 0905750	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder to include rheumatoid arthritis.

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for residuals of a 
right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to November 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a February 2008 decision, the Board reopened the Veteran's 
claim for service connection for a right hip disorder and 
denied the Veteran's service connection claims.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2008, the Court issued an order 
which granted a joint motion of the parties for remand, and 
to vacate the Board's February 2008 decision to the extent it 
denied the Veteran's service connection claims.  A copy of 
the motion and the Court's Order have been incorporated into 
the claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 joint motion indicates that the Board must 
remand the Veteran's claims to the RO in order that the 
Veteran's Social Security Administration (SSA) records may be 
obtained.  In this regard, in statements received by VA in 
July 2005, the Veteran reported that he had been recognized 
as disabled by SSA in 1989, on account of the disabilities at 
issue.

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of evidence necessary 
to establish disability ratings and effective dates if 
service connection is granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request copies of the Veteran's 
medical records from SSA pertaining to any 
original or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Request copies of all of the Veteran's 
VA treatment records dated from August 
2006 to present.  Any private treatment 
records not already on file should be 
requested and made a part of the record.

4.  Upon completion of the above requested 
development reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




